Citation Nr: 1509766	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-42 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss prior to April 2014.

2.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss after April 2014.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In statements dated in March and September 2014, the Veteran appears to be raising the issue of whether there was clear and unmistakable error (CUE) in a 1992 RO decision that denied service connection for hearing loss.  This issue has not been initially addressed by the RO and is not currently before the Board.  The Board refers this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The Veteran asserts that he had to retire from his job and was unable to find new employment due to his hearing loss disability, raising the issue of whether he is entitled to a TDIU, which is encompassed in a claim for a higher rating.  Therefore, this issue has been added for appellate consideration.  Rice v. Shinseki, 22 Vet. App. 337 (1996).  This issue, along with whether he is entitled to a rating higher than 10 percent prior to April 2014, require additional development and are REMANDED to the AOJ.


FINDING OF FACT

Starting from April 2014, the Veteran's hearing loss manifests with Level VII hearing acuity in the right ear and Level VI hearing acuity in the left ear.






CONCLUSION OF LAW

The criteria for a 30 percent rating starting from April 2014 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, DC 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his more recent treatment records have been associated with the claims file, allowing the Board to make a decision for the time period starting in April 2014.  Additional development still must occur for the time prior to that, as explained in the Remand section below.  He has also been provided with a VA examination in conjunction with this claim, which is adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Increased Rating

The Veteran contends that his hearing more closely approximates the level of 30 or 50 percent disabling, based on his functional loss and on private audiological testing.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

Separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); AB v. Brown, 6 Vet. App. 35 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2014).

Once a disability is established, a numeric designation of hearing impairment is  determined for each ear by applying the puretone threshold average and Maryland CNC percentage scores to Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), resulting in a Roman numeral designation.  38 C.F.R. § 4.85(b), Table VI (2014).  Disability ratings are then assigned by combining the level of hearing loss in each ear in Table VII ("Percentage Evaluation for Hearing Impairment").  38 C.F.R. § 4.85(e), Table VII (2014).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Table VI is generally used to determine the Roman numeral designation (I through XI) for hearing impairment in each ear, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average") is used.  38 C.F.R. § 4.85(c).  Table VIa may also be used in when the puretone thresholds for each of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or lower at 1000 Hertz, and 70 decibels or higher at 2000 Hertz.  38 C.F.R. § 4.86 (2014).

The Veteran's bilateral hearing loss is currently rated 10 percent under DC 6100.  38 C.F.R. §§ 4.85 (2014).  

At the April 2014 examination, an audiogram recorded the following puretone thresholds, in decibels:




HERTZ


April 2014
500
1000
2000
3000
4000
RIGHT
20
35
65
90
100
LEFT
15
25
65
85
95

His Maryland CNC test scores were 78 percent for the right ear, and 80 percent for the left ear.  During the examination, he complained that he his hearing loss was increasing.  He said he could not hear half of what occurs around him, including approaching trains.  He complained of difficulty understanding words during conversation, and not being able to hear the phone ringing, leaving him depressed and frustrated.  

In an August 2014 statement, the Veteran complained that he is avoiding socializing because he cannot hear people.  He can no longer hear his pastor at church, even in the front row.  He has difficulty having conversations on the phone.

A September 2014 private audiogram from A. Audiology Services shows the following puretone thresholds, in decibels:





HERTZ


Sept 2014
500
1000
2000
3000
4000
RIGHT
15
30
60
85
95
LEFT
10
20
60
90
100

Speech recognition scores, using the Maryland CNC word list, were 64 percent for the right ear and 68 percent for the left ear.  The audiologist indicated that he has normal hearing in the lower frequencies, where vowels are heard.  He has moderate hearing loss at 1500 and 2000 Hertz (Hz), and severe loss starting at 3000 Hz and beyond, in both ears.  She said that he has a significant loss in the regions involved in hearing consonants, which is why he can hear but not understand similar sounding words.

Under Table VII, in April 2014, his hearing acuity was Level IV in each ear, which corresponds to a 10 percent rating.  In September 2014, his hearing acuity was Level VII in the right ear, and Level VI in the left ear, which corresponds to a 30 percent rating.  The Board, however, finds that the evidence warrants a 30 percent rating starting from April 2014.  When comparing his puretone threshold levels, they are nearly equal.  His speech discrimination scores were higher in April 2014 than in September 2014, accounting for the difference in disability evaluations when calculating the rating under Table VII.  There is no indication of when, during this time period, his speech discrimination abilities took such a steep decline.  Swain v. McDonald, No. 14-0947, 2015 WL 106664 at 5 (the effective date of an award of increased compensation is the earliest date as of which it is ascertainable that an increase in disability had occurred).

In the absence of such evidence, the Board can only rely on his lay testimony.  During the April 2014 examination, he complained that his hearing loss was increasing, which was substantiated in September 2014.  In April 2014, he complained of problems hearing oncoming trains and the phone, and difficulties engaging in conversations.  By August 2014, he reported that he was withdrawing from social situations, and could not hear his pastor at church even when sitting in the front row.  In giving him the benefit of the doubt, the Board finds his symptoms most closely approximate the level of 30 percent disabling since April 2014, the date of his most recent VA examination.  38 C.F.R. §§ 4.3, 4.7 (2014).  

The evidence does not show his hearing loss rises to the level of 40 percent disabling.  His representative argued in his February 2015 brief that a 50 percent rating was warranted due to his speech discrimination scores in September 2014, but he incorrectly cited a 60 percent result on the Maryland CNC in the left ear.  The Veteran's result was 68 percent.  The findings in the September 2014 audiology report support a 30 percent rating.  There is no evidence in the record suggesting that he has, during the relevant time period, had hearing level acuity that corresponds with a 40 percent or higher rating.  

The Board considered whether the evidence supported referral for extraschedular consideration.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2014).

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b) (2014).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

This determination follows a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id., at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.

Here, it must be found that the Veteran's disability picture is reasonably contemplated by the rating schedule.  As a threshold matter, it is important to understand that the rating schedule is designed to compensate for the effects of his hearing impairment in all spheres of his daily life, including at work and at home. See 38 C.F.R. §§ 4.1, 4.15 (2014).  Also significant, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  38 C.F.R. § 4.86 (2014). This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids."). 

With this background in mind, the Board must conclude that the rating schedule for evaluating a hearing impairment was specifically designed to compensate for the types of functional effects the instant Veteran describes, including difficulty hearing and understanding other people talk, and not hearing an approaching train that other people could hear.  Referral for extraschedular consideration cannot be made on this basis.  

As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1) (2014).

ORDER

A 30 percent rating starting from April 2014 for bilateral hearing loss is granted.


REMAND

Additional development is required regarding the Vetearn's hearing loss prior to April 2014.  His VA treatment records reveal audiograms taken in October 2013 and November 2012, which are not part of the record.  The reports (VA form 10-2364) from these examinations are apparently stored separately and must be specifically requested.  He also alleges undergoing an examination in March 2013 with a Dr. B. D., which is not of record.  If such an examination exists, it must be associated with the file.  

Further, as the tests of record prior to April 2014 use a variety of speech discrimination scores, an opinion on his hearing level that reconciles the various findings should be obtained.

Finally, he has alleged that he had to retire due to his hearing, and that his hearing prevents him from training for a new position.  The record is not developed as to the Veteran's education and training, which must occur before the issue of whether he is entitled to a TDIU can be properly considered.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment and testing he has received for his hearing loss, and make arrangements to obtain all records not already associated with the claims file.  

Additionally, obtain all VA Forms 10-2364 that have not already been associated with the claims file, including from October 2013 and November 2012.  Ensure that all updated VA audiological and otolaryngological records are associated with the claims file. 

Ask him for more information on the VA examination he alleges he had in March 2013 with Dr. B.D. (see his letter dated in August 2014).  There is no such examination of record.

2.  Contemporaneously with the above, ask the Veteran to complete an application for increased compensation based on individual unemployability.  Schedule him for a social and industrial survey that addresses the impact of his service-connected disabilities on his ability to obtain and maintain employment, which allows consideration of education and training and previous employment experiences, but does not allow consideration of the Veteran's age.

3.  Upon receipt of all additional records, forward the Veteran's claims file to an appropriate physician for an opinion on his hearing level prior to April 2014.  The examiner is asked to interpret all audiograms and speech discrimination scoring in relation to the results of the private September 2014 audiogram, and to provide an opinion on whether his earlier hearing acuity corresponds to the September 2014 findings.  In particular, the examiner is asked to comment on all testing that does not include the Maryland CNC test (which, currently, applies to records from July 2009, September 2009, and September 2011), and attempt to reconcile those results into findings the Board can use with the applicable rating criteria.  

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


